152 U.S. 512 (1894)
CITY BANK OF FORT WORTH
v.
HUNTER.
No. 264.
Supreme Court of United States.
Submitted March 8, 1894.
Decided March 19, 1894.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF TEXAS.
*513 Mr. A.H. Garland and Mr. H.J. May for appellant.
Mr. H.M. Pollard for appellee.
*514 MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
1. It is contended that the decree below, so far as it included interest in favor of the appellees, was not in conformity with the opinion of this court, and, for that reason, should be reversed. The claim is that such interest was "nearly or quite $4000." In that view, has this court jurisdiction, upon appeal, to review the last decree?
In support of our jurisdiction, counsel rely upon Perkins v. Fourniquet, 14 How. 328. In that case, it was claimed that the decree appealed from exceeded what was allowed upon a previous appeal, by a sum larger than was necessary to give this court jurisdiction. And the question arose whether the alleged error could be reached by an appeal from the last decree. Chief Justice Taney, speaking for this court, said: "This objection to the form of proceeding involves nothing more than a question of practice. The mandate from this court left nothing to the judgment and discretion of the Circuit *515 Court, but directed it to carry into execution the decree of this court, which was recited in the mandate. And if the decree of this court has been misunderstood or misconstrued by the court below, to the injury of either party, we see no valid objection to an appeal to this court in order to have the error corrected. The question is merely as to the form of proceeding which this court should adopt to enforce the execution of its own mandate in the court below. The subject might, without doubt, be brought before us upon motion, and a mandamus issued to compel its execution. But an appeal from the decision of the court below is equally convenient and suitable; and perhaps more so in some cases, as it gives the adverse party notice that the question will be brought before this court, and affords him the opportunity of being prepared to meet it at an early day of the term." This principle was affirmed in Milwaukee & Minnesota Railroad v. Soutter, 2 Wall. 440, 443, and recognized in In re Washington & Georgetown Railroad, 140 U.S. 92, 95.
The case cited would sustain the present appeal as an appropriate mode for raising the question above stated, if the amount now in dispute was sufficient to give this court jurisdiction to review the last decree. Under the statutes regulating the jurisdiction of this court at the date of the decision in Perkins v. Fourniquet, the amount there in dispute was sufficient for an appeal. But that case does not sustain the broad proposition that, without reference to the value of the matter in dispute, an appeal will lie from a decree, simply upon the ground that it is in violation of or a departure from the mandate of this court. While compliance with a mandate of this court, which leaves nothing to the judgment or discretion of the court below, and simply requires the execution of our decree, may be enforced by mandamus, without regard to the value of the matter in dispute, we cannot entertain an appeal, if the value of the matter in dispute upon such appeal is less than $5000. Nashua & Lowell Railroad v. Boston & Lowell Railroad, 5 U.S. App. 97, 100.
2. If the sum in dispute on this appeal were sufficient to give us jurisdiction, we could consider the question of costs *516 referred to in the second assignment of error. But as the appeal in respect to interest must be dismissed for want of jurisdiction, the appeal, in respect to costs, must also be dismissed. No appeal lies from a mere decree for costs. Canter v. American Ins. Co., 3 Pet. 307, 319; Wood v. Weimar, 104 U.S. 786; Paper-Bag Machine Cases, 105 U.S. 766.
The appeal is dismissed.